



COURT OF APPEAL FOR ONTARIO

CITATION: Alharayeri v. Wilson, 2019 ONCA 438

DATE: 20190524

DOCKET: C66180

Tulloch, Benotto and Huscroft JJ.A.

BETWEEN

Ramzi Alharayeri

Plaintiff/Creditor (Respondent)

and

Andrus Wilson

Defendant/Debtor

and

Wi2Wi Corporation

Garnishee (Appellant)

Karen Phung, for the appellant

Daniel Rosenbluth, for the respondent

Heard: May 22, 2019

On appeal from the judgment of Justice Markus Koehnen of
    the Superior Court of Justice, dated October 25, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant appears and indicate to the court that the
    parties have now settled the appeal. Accordingly the appeal is marked as
    abandoned.

[2]

The parties have agreed that the judgement below is to be set aside.


